  Exhibit 10.1

LEASE
 
1. Fundamental Lease Provisions and Exhibits.
 
1.1. Fundamental Lease Provisions.
 
Lease Date:
As of the 20th day of April, 2018
 
 
Commencement Date:
 
Estimated Commencement Date:
 
As defined in Section 2.2 below
 
August 1, 2018
Landlord:
Landlord Address::
CIO UNIVERSITY TECH, LLC, a Delaware limited liability company
c/o Tower Realty Partners, Inc.
135 W. Central Blvd.
Suite 900
Orlando, FL 32801
 
Tenant:
LIGHTPATH TECHNOLOGIES, INC., a Delaware corporation
Tenant Address:
 
2603 Challenger Tech Court
Suite 100
Orlando, Florida 32826
Attn: Jim Gaynor
 
Notice and Billing Address:
Landlord – Same as above
Tenant – Same as above with a copy to:
 
Baker & Hostetler, LLP
Attn: Jeff Decker
200 South Orange Avenue
Suite 2300
Orlando, FL 32801
 
Property Name:
University Tech Center
Property Address:
12501-12565 Research Parkway, Orlando, FL 32826
City of Orlando, County of Orange, Florida.
 
Property Description:
See Exhibit “D” attached hereto and incorporated herein.
 
Suite Leased:
Suite 180
 
Lease Term:
Forty-Eight (48) months commencing on the Commencement Date of Lease and ending
on the last day of the forty-eighth (48th) month thereafter.

 
 
1

 
 
Leased Area:
Approximately 12,378 square feet of rentable area.
 
Leasehold Improvements to
be provided by Landlord:
 
 
[X] Yes                       [ ] No
Annual Minimum Rent:
$222,804.00, payable in monthly installments of $18,567.00 (Subject to
adjustment as set forth in this Lease), as set forth on Exhibit “G”. Rent and
all other sums payable by Tenant to Landlord under this Lease, plus any
applicable tax, shall be paid to Landlord, without deduction or offset (subject
to the terms hereof), to CIO RESEARCH COMMONS, LLC c/o Tower Realty Partners,
Inc., 135 W. Central Blvd., Suite 900, Orlando, FL 32801, or such other place as
Landlord may hereafter specify in writing. Landlord directs that payments under
this Lease be made to CIO Research Commons, LLC until such time as otherwise
directed by Landlord.
 
Security Deposit:
 
$18,567.00
Tenant’s Proportionate Share
of Operating Expenses:
Fourteen and 83/100 percent (14.83%). Estimated monthly payments of $5,384.43
based on 2018 Estimated Operating Budget.
 
Permitted Use:
General Office, Administrative, Research, Development and Light Manufacturing
uses.
 
Special Provisions Incorporated into Addendum: [X] Yes [ ] No
 

1.2. Effect of Reference to a Fundamental Lease Provision. Each reference in
this Lease to any of the Fundamental Lease Provisions contained in Section 1.1.
shall be construed to incorporate all of the terms provided under each such
Fundamental Lease Provision.
 
1.3. Exhibits. The Exhibits listed in this Section and attached to this Lease
are hereby incorporated in and made a part of this Lease:
 
EXHIBIT “A”
-
Site Plan of the Property
EXHIBIT “B”
-
Landlord’s Work
EXHIBIT “C”
-
Rules and Regulations for Property
EXHIBIT “D”
-
Legal Description of Property
EXHIBIT “E”
-
Intentionally Omitted
EXHIBIT “F”
-
Commencement Date Confirmation
EXHIBIT “G”
-
Addendum, if applicable

 
 
2

 
 
2. Premises and Term.
 
2.1. Premises. The Landlord hereby leases to the Tenant and the Tenant hires and
takes from the Landlord the Suite Leased (hereinafter referred to as the
“Premises”) shown on the Site Plan of the Property located in the improved
building(s) on the Property (the “Building”), subject to and with the benefits
of the terms, covenants, conditions and provisions of this Lease, together with
appurtenances specifically granted in this Lease and the non-exclusive use in
common with other tenants in the Building and the Property, those sidewalks,
entries, passages, corridors, halls, lobbies, stairways, elevators, and other
common facilities of the Property, but reserving to the Landlord (i) the use of
(a) the exterior faces of all exterior walls and (b) the roof; and (ii) the
right (but not the obligation) to install, maintain, use, repair and replace
pipes, ducts, conduits and wire through the Premises and serving the other parts
of the Building; provided, however, that Landlord shall use reasonable efforts
not to interfere with Tenant’s operations at or from the Premises in connection
with the exercise of such rights. For the purposes of this Lease, the Premises
shall be conclusively deemed to consist of the number of square feet of Leased
Area as set forth in Section 1.1. hereof.
 
2.2. Term. The Term of this Lease shall commence on the earlier of (the
“Commencement Date”) (i) fifteen (15) days after the issuance of a written
notice (the “Final Notice”) given by the Landlord to the Tenant informing the
Tenant that the improvements to the Premises as provided for in Section 3.1.
hereof have been Substantially Completed (as defined on Exhibit “B”), or (ii)
the day the Tenant commences its business operations in the Premises, and shall
end at Noon on the last day of the last month of the Lease Term, unless sooner
terminated as hereinafter provided (the “Termination Date”). Landlord shall use
all reasonable efforts to deliver possession of the Premises to the Tenant on or
before the Estimated Commencement Date. However, if Landlord, for any reason
whatsoever (other than a Tenant Delay (as hereinafter defined) or Force Majeure
(as hereinafter defined)) fails to deliver possession of the Premises to Tenant
within sixty (60) days after the Estimated Commencement Date (the “Outside
Commencement Date”), then Landlord shall provide to Tenant a credit for one (1)
day of Rent for the Premises for each day that possession of the Premises is
delayed beyond the Outside Commencement Date, which credit shall be applied to
Rent that Tenant would otherwise first be obligated to pay hereunder. Other than
as expressly set forth in this Section 2.2, this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom (other than as expressly set forth above) if Landlord fails
to deliver possession of the Premises to Tenant on or before the Outside
Commencement Date. Once the Commencement Date and Termination Date of the Lease
Term have been determined, the Landlord and the Tenant shall execute,
acknowledge and deliver a written Commencement Date Confirmation in the form set
forth on Exhibit “F”. Such statement, when so executed, acknowledged and
delivered, will be deemed to be incorporated in and become a part of this Lease.
 
 
3

 
 
3. Leasehold Improvements.
 
3.1. Construction of Leasehold Improvements. The Landlord shall, at its sole
cost and expense, improve the Premises as set forth in Exhibit “B” (“Landlord’s
Work”). In addition to the foregoing, Landlord shall perform, or cause to be
performed, any and all renovations and improvements to the kitchen and bathrooms
(the “Renovations”) at the Premises, the cost of which shall be performed at
Landlord’s sole cost and expense and shall not be deducted from the TI
Contribution (as hereinafter defined). The Renovations shall be deemed to be a
part of the Landlord’s Work. The parties acknowledge and agree that the
Renovations shall use building standard materials and finishes. Any improvements
to the Premises other than those set forth in Exhibit “B” shall be constructed
by the Landlord at the sole cost and expense of the Tenant (“Tenant’s Work”). No
later than five (5) business days after the execution of this Lease by the
Tenant Tenant shall furnish Landlord with a “Preliminary Space Plan” for the
Premises, in form reasonably acceptable to Landlord, drawn to a scale of
one-quarter inch (¼”) equals one (1) foot to be used for the construction of
Landlord’s Work. Within ten (10) business days after Landlord’s receipt of the
Preliminary Space Plan, Landlord shall prepare and furnish to Tenant an
estimated cost of construction of Landlord’s Work based on the Preliminary Space
Plan, including in the estimate separate entries for labor, material and a
construction management fee in the amount of three percent (3%). No later than
five (5) business days after submission of Landlord’s estimate of construction
costs to Tenant, as set forth above, Tenant shall either agree to the estimate
and authorize Landlord to proceed with the Landlord’s Work or furnish to
Landlord specific objections to the Work estimate. If Landlord and Tenant are
unable to agree upon the construction cost for Landlord’s Work within thirty
(30) days from the execution of this Lease by the Tenant, then Landlord or
Tenant shall have the right to terminate this Lease upon three (3) days written
notice to the other and, thereupon, neither Landlord nor Tenant shall have any
further rights or obligations under this Lease and the Security Deposit shall be
promptly returned to Tenant. The agreed cost of construction of Landlord’s Work
shall be paid by Landlord from the TI Contribution as set forth in Exhibit “B”
hereof. The Excess TI Contribution (as defined in Exhibit “B”) shall be paid by
Tenant to Landlord in accordance with the terms set forth on Exhibit “B”.
 
3.2. Ownership of Improvements. All improvements to the Premises shall remain
the property of the Landlord upon the expiration of the Term other than Tenant’s
furniture, trade fixtures and equipment. In no event shall Tenant make any
improvements or alterations to the Premises, including the installation and
removal of trade fixtures, without the prior written consent of Landlord
(subject to the terms of Section 7.2.2. of this Lease).
 
4. Rent and Other Payments.
 
4.1. Payment. All Annual Minimum Rent and Additional Rent, and other charges
payable to Landlord under any provision of this Lease (collectively referred to
herein as “Rent”) shall be paid to Landlord or as the Landlord may otherwise
designate, in lawful money of the United States at the address of the Landlord
or at such other place as the Landlord in writing may designate, without any
set-off or deduction whatsoever, and without any prior demand therefor. In
addition to the payment of the Rent and other charges, Tenant shall also pay to
Landlord, at the time of payment of such Rent and other charges, all sales, use
and/or occupancy taxes payable by virtue of any such payment. Rent for any
period beginning during the Term hereof which is for less than one (1) month
shall be a prorated portion of the monthly installment. Upon execution of this
Lease, in addition to the Security Deposit, Tenant shall pay Additional Rent for
the first full month of the Lease Term, which amount shall be credited towards
Tenant’s first due payment of Additional Rent following the Commencement Date.
 
 
4

 
 
4.2. monthly installments in advance on the first day of each calendar month
included in the Lease Term. Tenant acknowledges that late payment by Tenant to
Landlord of Rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which would be extremely
difficult and impractical to ascertain. Such costs include, but are not limited
to, processing and account charges, and late charges, which may be imposed on
Landlord by the terms of any Mortgage encumbering the Premises. Therefore, in
the event any installment of Rent or any sum due hereunder is not paid within
five (5) days after such amount is due, Tenant shall pay to Landlord as Rent, a
late charge equal to five percent (5%) of each such installment or other sum or
Twenty Five ($25.00) Dollars per month, whichever is greater. A sum of Fifteen
($15.00) Dollars shall also be due from and paid by Tenant to Landlord for each
returned check.
 
4.3. All sums due from Tenant to Landlord shall be considered Rent regardless of
whether specifically defined as such.
 
4.4. Additional Rent. In addition to Annual Minimum Rent, Tenant shall pay as
“Additional Rent”, Tenant’s Proportionate Share of Operating Expenses. Landlord
shall furnish to Tenant, prior to January 31st of each year, Landlord’s estimate
of Operating Expenses for the coming year. The estimate shall be determined as
though the Building were occupied at the actual occupancy rate or at an
occupancy rate of ninety-five percent (95%), whichever is higher. Tenant shall
pay to Landlord, on the first day of each month as Additional Rent, an amount
equal to one-twelfth (1/12) of Tenant’s Proportionate Share of Landlord’s
estimate of Operating Expenses. Until Landlord shall furnish such estimate to
Tenant, Tenant shall pay to Landlord, on the first day of each month, an amount
equal to the Additional Rent payable during the preceding month. If there shall
be any increase or decrease in Operating Expenses for any year, whether during
or after such year, Landlord shall furnish to Tenant a revised estimate and the
Additional Rent shall be adjusted and paid or refunded, as the case may be. If
the calendar year for which such estimate is furnished ends after the
termination of this Lease, or begins before the commencement of this Lease, the
Additional Rent payable hereunder shall be prorated to correspond to that
portion of the calendar year occurring within the Term of this Lease. Within one
hundred twenty (120) days after the end of each calendar year, Landlord shall
furnish to Tenant an Operating Statement showing actual Operating Expenses
incurred for the preceding year, adjusted where appropriate to a projected cost
as though the Building were ninety-five percent (95%) occupied for any periods
where actual occupancy was less than ninety-five percent (95%). If the Operating
Statement shows that the sums paid by Tenant exceed Tenant’s Proportionate Share
of Operating Expenses, Landlord shall promptly either refund to Tenant the
amount of such excess or credit the amount thereof against subsequent payments
of Rent; and if the Operating Statement shows that the sums paid by Tenant were
less than Tenant’s Proportionate Share of the same, Tenant shall pay the amount
of such deficiency within twenty (20) days after demand therefor. Failure or
delay of Landlord to submit the written statement referred to herein shall not
waive any rights of Landlord. For purposes of this Lease, “Operating Expenses”
shall mean and include costs and disbursements (other than income taxes) of
every kind and nature which Landlord shall pay or become obligated to pay
because of or in connection with the management, maintenance, repair or
operation of the Building or the Property, including, without limitation, real
property taxes, personal property taxes, common area electricity, steam, water,
gas, fuel, heating, lighting, air conditioning, window cleaning, common area
janitorial, insurance (including, without limitation, fire, extended coverage,
liability, workmen’s compensation, elevator or any other insurance carried by
Landlord and applicable to the Building or the Property), parking lot
maintenance (including re-striping), landscaping, painting, uniforms, management
fees, supplies, sundries, sales or use taxes on supplies and services, costs of
wages and salaries of all persons engaged in the operation, administration,
maintenance and repair of the Building or the Property, and fringe benefits
(including, without limitation, social security taxes, pension, hospitalization,
welfare or retirement plans, or any other similar or like expenses incurred
under the provisions of any collective bargaining agreement, or any other cost
or expenses which Landlord pays or incurs to provide benefits for employees so
engaged in the operation, administration, maintenance and repair of the Building
or the Property), the charge of any independent contractor who, under contract
with Landlord or its representative, does any of the work of operating,
maintaining or repairing of the Building, legal and accounting expenses
(including, without limitation, such expenses as relate to the seeking or
obtaining of reductions in and refunds of real estate taxes), and any other
expenses or charges not hereinabove mentioned which in accordance with generally
accepted accounting and management principles for properties in Florida similar
to the Property would be considered an expense of managing, operating,
maintaining or repairing the Building or the Property. Landlord shall also be
responsible, at Landlord’s sole cost and expense (and not as an Operating
Expense), for making all capital improvements to the Building required by
applicable law. Notwithstanding the foregoing, Tenant shall also pay to
Landlord, as Additional Rent, when and as billed by Landlord, Tenant’s
Proportionate Share of the cost of capital improvements made to the Building by
Landlord after the Lease Date which are (i) intended to result in a reduction of
Operating Expenses; or (ii) to comply with any law or regulation that was not
applicable to the Building on the Lease Date, amortized over the useful life of
such capital improvements consistent with generally accepted accounting
principles, together with interest on the unamortized balance at the rate of
interest reasonably available to Landlord for the borrowing of funds for
construction of such capital improvements; provided that Tenant shall only be
responsible for its Proportionate Share of such amortized amounts applicable to
the Lease Term. In the case of any capital improvement which is intended to
result in a reduction in Operating Expenses, the total cost of such capital
improvement included in Operating Expenses shall not exceed the reduction in
Operating Expenses resulting from such capital improvement as reasonably
estimated, in accordance with accepted engineering practices, by Landlord’s
engineer at the time of installation. Operating Expenses shall also include the
costs of routine maintenance and repair of the HVAC system in the Premises,
provided that if there are any charges for the maintenance or repair of the HVAC
system in the Premises which are attributable to the abuse of the system by the
Tenant, or directly caused by Tenant’s negligence or willful misconduct, Tenant
shall be separately charged, and shall pay as Additional Rent hereunder such
excess charges caused by the abuse of the system, or movement or particular
preferences of employees of Tenant. Tenant’s Proportionate Share of Operating
Expenses for 2018 is estimated to be $5.22 per rentable square foot. Tenant’s
Proportionate Share of controllable Operating Expenses (meaning all Operating
Expenses other than taxes, utilities, insurance and any fees imposed by the
Central Florida Research Park) will not increase in any one (1) calendar year by
more than five percent (5%) of Tenant’s Proportionate Share of controllable
Operating Expenses for the previous calendar year.
 
 
5

 
 
4.5. Security Deposit. Upon full execution of this Lease by Landlord and Tenant,
Tenant shall pay to Landlord a Security Deposit in the amount set forth in
Section 1.1. hereinabove, to be held by Landlord for the faithful performance by
Tenant of Tenant’s covenants and obligations hereunder, it being expressly
understood that the Security Deposit shall not be considered as an advance
payment of Rent or as a measure of Landlord’s damages in the event of a Default
(as hereinafter defined) by Tenant. If at any time during the Term hereof, or
the Term as it may be extended, the Tenant shall be in Default in payment of
Rent, the Landlord may, but shall not be obligated to, apply all or a part of
the Security Deposit for such payment. The Landlord may also apply all or part
of the Security Deposit to repair damages to the Premises during or upon the
termination of the tenancy created by this Lease, subject to any notice and cure
provisions contained herein. In such event, the Tenant shall, on demand, pay to
the Landlord a like sum to replenish the Security Deposit. If Tenant is not in
Default at the termination of this Lease, Landlord shall return the Security
Deposit to the Tenant. Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on the Security Deposit. Landlord and Tenant agree that Landlord shall
be entitled to immediately endorse and cash Tenant’s Rent and Security Deposit
check(s) accompanying this Lease. It is further agreed and understood that such
action shall not guarantee acceptance of this Lease by Landlord, but in the
event Landlord does not accept this Lease, the Tenant’s Rent and Security
Deposit checks so delivered and cashed (if applicable) shall be refunded in full
to Tenant.
 
5. Utility Services and Maintenance by Landlord. The Landlord shall cause the
necessary mains, conduits and other facilities to be provided to supply water,
sanitary sewer facilities and electricity into the Premises, and the Tenant
hereby acknowledges that the Landlord has complied with the provisions of this
paragraph. The Tenant shall pay directly all charges for electric, telephone and
any other utilities used or consumed in the Premises which are separately
metered to the Premises. A dumpster will be provided for refuse collection and
Tenant shall pay Landlord on a monthly basis in advance Tenant’s portion of the
water, sewer and refuse collection charges for the Building as may be estimated
by the Landlord. This charge shall constitute Additional Rent as described in
Section 4.4. hereinabove. In the event that Tenant shall fail or refuse to pay
any utility charges individually metered to Tenant, the Landlord may, but shall
not be obligated to, pay such charges, and Tenant shall reimburse the Landlord
on demand. If Tenant uses water or produces refuse in excess of normal use,
Landlord, in its commercially reasonable discretion may allocate Tenant the
increased cost for such services as measured or estimated by Landlord, and
Tenant shall pay Landlord, upon receipt from Landlord of invoices evidencing
such increased cost, any increased cost so measured or estimated. Landlord shall
keep or have kept in good repair and order the exterior of the Building,
including exterior walls, roof and roof deck, and the parking area, exterior
lighting, common areas, structural components and landscaping, and shall also
keep the mechanical, electrical and plumbing systems at the Building in good
working order. The portion of the Building intended to be designated as the
exterior shall exclude those portions herein covenanted and agreed by Tenant to
be kept in repair. For the purpose of this paragraph, it is expressly understood
that plate glass windows shall not be considered a part of the exterior of the
Building; if any plate glass window in the Premises is damaged or broken Tenant
shall be liable for its prompt repair and replacement, unless such damage to the
plate glass windows is caused by Landlord or Landlord’s employees, agents or
contractors (the “Landlord Parties”).
 
 
6

 
 
5.1. Tenant’s Electric. The Premises electric consumption is separately metered
and billed monthly by Duke Energy to Tenant directly. Tenant shall pay the cost
of all electric consumption at the Premises directly to the electric provider.
 
6. Insurance.
 
6.1. Insurance to be Maintained by Tenant. Tenant shall maintain, at Tenant’s
expense, with companies acceptable to Landlord during the term of this Lease (i)
liability insurance in the form of a Combined Single Limit Bodily Injury and
Property Damage Insurance Policy insuring Landlord and Tenant against any
liability arising out of use, occupancy or maintenance of the Premises and all
other areas appurtenant thereto in an amount not less than One Million Dollars
($1,000,000) per occurrence and not less than Two Million Dollars ($2,000,000)
general aggregate with not less than Three Million Dollars ($3,000,000) umbrella
and deductible not to exceed Ten Thousand Dollars ($10,000); (ii) a policy of
special cause of loss form property insurance covering loss or damage to all of
Tenant’s inventory, fixtures, furniture and equipment located on the Premises to
the extent of at least eighty (80%) percent of their insurable value without
deduction for depreciation; and (iii) workers compensation insurance sufficient
to satisfy Tenant’s obligations and liabilities under applicable workers
compensation laws. During the term of this Lease, the proceeds from any such
policy or policies of insurance shall be used for the repair or replacement of
the property and equipment so insured. Landlord will not carry insurance on
Tenant’s property. Tenant shall furnish Landlord with a certificate of all
insurance policies required by this Lease evidencing the existence and amounts
of such insurance with Landlord and Landlord’s property manager (Tower Realty
Asset Management) named as additional insured and with loss payable clauses
satisfactory to Landlord no later than ten (10) days before the commencement of
the Lease Term. Renewals of such policies shall be deposited with the Landlord
no later than ten (10) days prior to the expiration of the terms of such
coverage. If the Tenant fails to comply with such requirement, the Landlord may,
but shall not be obligated to, obtain such insurance and keep the same in
effect, and Tenant shall pay Landlord the premium costs thereof upon demand.
 
6.2. Insurance to be Maintained by Landlord. Landlord shall obtain and keep in
force, during the Lease Term, the following policies of insurance with loss
payable to Landlord: (i) a policy of Combined Single Limit Bodily Injury and
Property Damage Insurance, insuring Landlord against any liability arising out
of ownership, use, occupancy or maintenance of the Building and Property; (ii) a
policy or policies of insurance covering loss or damage to the Building and
Property, but not Tenant’s inventory, fixtures, furniture and equipment, in an
amount not to exceed the full replacement value thereof, as the same exists from
time to time, providing all risk protection against all perils included within
the classifications of fire, extended coverage, vandalism, malicious mischief,
special extended perils (“all risk”, as such term in the insurance industry) and
plate glass insurance; (iii) a policy of rental value insurance in an amount not
less than one (1) year’s gross rentals for all tenants occupying any portion of
the Building: and (iv) any other insurance the Landlord deems necessary or
appropriate. The cost of the insurance procured by Landlord shall be considered
Additional Rent of which the Tenant shall pay its Proportionate Share pursuant
to Section 4.4. hereof. If Landlord’s insurance premiums exceed the standard
premium rates because the nature of Tenant’s operation and use of the Premises
results in extra hazardous exposure, then Tenant shall, upon receipt of
appropriate invoices from Landlord, reimburse Landlord for such increase in
premiums. It is understood and agreed between the parties hereto that any such
increase in premiums shall be considered as Annual Minimum Rent due and shall be
included in any lien for rent.
 
 
7

 
 
6.3. Waiver of Subrogation. As long as their respective insurers so permit,
Landlord and Tenant hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage and other
property insurance policies existing for the benefit of the respective parties.
Each party shall obtain any special endorsements, if required by their insurer,
to evidence compliance with the aforementioned waiver.
 
7. Additional Covenants of Tenant.
 
7.1. Affirmative Covenants. The Tenant covenants, at its expense, at all times
during the Lease Term:
 
7.1.1. To perform promptly all of the obligations of the Tenant set forth in
this Lease and in the Exhibits and Addenda attached hereto, and to pay when due
the Rent to be paid by Tenant pursuant to this Lease.
 
7.1.2. To use the Premises only for the Permitted Use and to abide by and
conform to all use restrictions set forth in the certificate of occupancy issued
for the Premises, and in the Rules and Regulations (as the same may be
reasonably amended from time to time in Landlord’s discretion, subject to the
terms set forth on Exhibit “C”), the mortgage(s), if any, filed of record
encumbering the Premises, and all other laws, orders, permits, rules and
regulations of any governmental authority claiming jurisdiction over the
Premises.
 
7.1.3. To keep the Premises, including equipment, lighting, interior plumbing,
doors, floors, walls and windows, facilities and fixtures therein, clean, neat
and in good order, repair and condition, and Tenant will not suffer or permit
any waste of the Premises. Tenant shall, at Tenant’s expense, keep in clean
condition and good repair all restroom fixtures and facilities within the
Premises. If Tenant’s acts or operations other than ordinary use result in
obstruction of sanitary sewer lines, Tenant shall pay to Landlord the expense of
Landlord’s clearing or repair of the sewer lines. If there are any charges for
the maintenance of the HVAC system in the Premises which are attributable to the
abuse of the system by the Tenant or directly caused by Tenant’s negligence or
willful misconduct, Tenant shall be separately charged, and shall pay as Rent
hereunder such excess charges caused by the abuse of the system, or movement or
particular preferences of employees of Tenant. Notwithstanding anything to the
contrary contained herein, Tenant is solely responsible for all repairs,
maintenance and replacement of any supplemental HVAC systems serving the
Premises if so installed by, or at the direction of, Tenant (other than HVAC
system(s), if any, installed as part of Landlord’s Work).
 
7.1.4. To keep the Premises equipped with all safety appliances required as a
result of Tenant’s particular use of the Premises in order to comply with any
law, ordinance, order or regulation of any governmental authority or board of
fire underwriters having jurisdiction.
 
7.1.5. To defend and hold the Landlord harmless and indemnified from all injury,
loss, claims and damage (including attorneys’ fees, paralegals’ fees and
disbursements) to any person or property arising from or related to, or
connected with the use or occupancy of the Premises, the conduct or operation of
the Tenant’s business, or the Tenant’s work at the Premises unless caused by or
resulting from the negligence of Landlord, and / or the Landlord Parties in the
operation or maintenance of the Premises or the Building. Should Landlord be
named as a defendant in any suit brought against Tenant in connection with or
arising out of Tenant’s occupancy of the Premises, Tenant shall pay to Landlord
its costs and expenses incurred in such suit, including reasonable attorneys’
fees and paralegals’ fees and costs.
 
 
8

 
 
7.1.6. To permit Landlord or the Landlord’s agents to enter upon the Premises at
all reasonable times, upon twenty-four (24) hours’ prior written notice, to
examine and to make repairs, alterations, improvements or additions to the
Premises or the Building (subject to the terms of this Lease) without the same
constituting an eviction of the Tenant, in whole or in part, and all rents shall
in no way abate while such repairs, alterations, improvements or additions are
being made by reason of loss or interruption of business of the Tenant because
of the prosecution of any such work; provided, however, that Landlord shall use
commercially reasonable efforts to minimize any disruption to Tenant’s business
operations at the Premises in connection therewith. The Landlord or the
Landlord’s agents shall also have the right, upon 24 hours’ prior written
notice, to enter upon the Premises at reasonable times to show them to
prospective mortgagees or purchasers of the Building. During the ninety (90)
days prior to the expiration of the term of this Lease, the Landlord may show
the Premises to prospective tenants upon 24 hours’ prior written notice to
Tenant, and the Landlord may also place upon at the exterior of the Premises the
usual notices “For Rent”, which notices the Tenant shall permit to remain
thereon without molestation.
 
7.1.7. To pay on demand all of Landlord’s reasonable expenses (including,
without limitation, the attorneys’ fees, paralegals’ fees and costs incurred by
Landlord, whether or not in litigation, including fees and costs incurred at
appellate levels and post-judgment proceedings in litigation) incurred by or on
behalf of Landlord in enforcing the obligations of the Tenant under this Lease,
pursuing any remedy of Landlord under this Lease, or in curing any Default by
the Tenant under this Lease, all subject to the applicable notice and cure
provisions set forth herein.
 
7.1.8. To forthwith cause to be discharged of record (by payment, bond, order of
a court of competent jurisdiction or otherwise) any mechanic’s lien at any time
filed against the Premises, the Building or the Property for any work, labor,
services or materials claimed to have been performed at or furnished to the
Premises for or on behalf of the Tenant or anyone holding the Premises through
or under the Tenant, if Tenant fails to discharge same within 30 days after
Tenant’s receipt of written notice that a lien has been filed. If the Tenant
shall fail to cause such lien to be discharged within such 30 day time period,
then, in addition to any other right or remedy of the Landlord, the Landlord
may, but shall not be obligated to, discharge the same by paying the amount
claimed to be due, by bonding or by any other proceeding deemed appropriate by
the Landlord, and the amount paid by the Landlord, and all costs and all
expenses, including reasonable attorneys’ fees and paralegals’ fees, incurred by
the Landlord in procuring the discharge of such lien shall be deemed to be an
additional assessment. The Landlord’s estate in the Premises shall not be
subject to any lien or liability under the Lien Laws of the State of Florida.
 
7.1.9. To quit and surrender to the Landlord the Premises upon the expiration of
the Lease Term or other termination of the Lease (subject to Landlord’s
maintenance, repair and replacement obligations under this Lease), broom clean,
in good order and condition, ordinary wear and tear excepted, and at Tenant’s
expense, to remove all property of the Tenant, to repair all damages to the
Premises caused by such removal, and to restore the Premises to the condition in
which they were prior to the installation of the articles so removed. All
property not so removed within 10 days after the expiration or earlier terminate
of this Lease shall be deemed to have been abandoned by the Tenant and may be
retained or disposed of by the Landlord, as the Landlord shall desire.
 
 
9

 
 
7.1.10. To remain fully obligated under this Lease, notwithstanding any
assignment or sublease or any indulgence by the Landlord to the Tenant or to any
assignee or sublessee.
 
7.1.11. To fully understand and agree that the Landlord shall have no liability
for any loss or damage to Tenant’s business or personal property arising out of,
but not limited to, any of the following causes on or about the Premises, the
Building or the Property: hurricanes, excessive rain, roofing defects, bursting
of pipes, fire, windstorm, malfunction of sewer or water system, or interruption
of utility services, unless so caused by the gross negligence or willful
misconduct of Landlord or the Landlord Parties.
 
7.1.12. To keep the Premises free from all rubbish, dirt, and debris and to
deposit all trash in trash receptacles to be furnished by Landlord at designated
locations within the common areas of the Property. The Tenant understands that
boxes and trash shall not be stacked outside of the Premises and/or on any
abutting roadway, driveway or parking area.
 
7.1.13. To provide Landlord with a financial statement of Tenant in form
satisfactory to Landlord upon execution of this Lease by Tenant, and to provide
additional financial statements of Tenant and/or individual financial statements
of shareholders or partners of Tenant, if Tenant is a corporation or
partnership, if so requested by Landlord. Additional financial statements in
form satisfactory to Landlord shall be furnished to Landlord within ten (10)
days of notification. This provision shall not apply if Tenant is a publicly
traded company.
 
7.1.14. To furnish to the Landlord any commercially reasonable documentation
requested by Landlord to show the status of this Lease. Any reasonable changes
to this Lease required by any Mortgagee of the Landlord to satisfy the
requirements for the financing or refinancing of the Property unless they
materially alter the terms and conditions of this Lease, shall be agreed to and
complied with by the Tenant.
 
7.1.15. To maintain throughout the term of this Lease a sign with Tenant’s name
thereon at or near the front entrance to the Premises at a place designated by
Landlord. Such sign shall be of a size, design, material and specification as
shall meet the standards and criteria of Landlord. The written consent and
approval of Landlord shall be obtained prior to the installation of any sign. A
sign for which the written approval of Landlord has not been obtained may be
removed by Landlord at Landlord’s discretion.
 
7.1.16. To timely and directly pay the cost of all utilities separately metered
at the Premises, the service of which is directly contracted by the Tenant.
Tenant shall be responsible to timely and directly pay janitorial services for
the interior of the Premises (unless Landlord determines, in its sole
discretion, to include janitorial services for the interior of the Premises in
its annual budget of Operating Expenses, which determination shall be made
annually by Landlord, in which event the use of janitorial services for that
year shall be included as a part of the Operating Expenses and Tenant shall not
be directly responsible therefor).
 
7.2. Negative Covenants. Tenant covenants at all times during the Lease Term and
such further time as the Tenant occupies the Premises, or any part thereof:
 
 
10

 
 
7.2.1. Not to injure, overload, deface or otherwise harm the Premises or any
part thereof or any equipment or installation therein; nor commit any waste or
nuisance; nor permit the emission of any objectionable noise or odor; nor burn
any trash or refuse in or about the Premises; nor make any use of the Premises,
or any part thereof or equipment therein, which is improper, offensive or
contrary to any law or ordinance or to reasonable rules or regulations of the
Landlord as such may be promulgated from time to time; nor park any vehicles so
as to interfere with the use of driveways, walks, roadways, highways, streets or
parking areas.
 
7.2.2. Not to make any alterations or additions to the Premises or to the
Building, nor permit the making of any holes in the walls, ceilings or floors
thereof, other than cosmetic alterations or additions which do not require the
issuance of a permit. Subject to the foregoing, all alterations or improvements
to the Premises shall be made by Landlord at Tenant’s expense, unless Landlord
and Tenant shall otherwise agree in writing.
 
8. Prohibition Against Mechanic’s Liens. Any liability of the Landlord or of the
Property for any work or improvements made upon the Premises by the Tenant is
hereby expressly prohibited. The interest of the Landlord in and to the
Premises, the Building and the Property shall not be subject to liens for
improvements made in or to the Premises by Tenant or by Tenant’s employees,
contractors, subcontractors or agents. Tenant represents and warrants unto
Landlord that any construction contract which Tenant enters into for
construction of improvements in the Premises (which shall occur only following
Landlord’s express written consent) shall expressly prohibit the filing of liens
against the Landlord’s interest in the Premises, Building and Property.
 
9. Assignment, Subletting and Encumbrances.
 
9.1. Landlord’s Consent Required. Tenant shall not assign, transfer, mortgage,
pledge, hypothecate or encumber this Lease or any interest therein, nor sublet
the Premises or any part thereof without the prior written consent of Landlord,
which consent may not be unreasonably withheld by Landlord, and any assignment,
transfer, mortgage, pledge, hypothecation, or encumbrance without such consent
being first obtained shall be voidable and, at Landlord’s election, shall
constitute a default of Tenant under this Lease.
 
9.2. Tenant’s Application for Consent. In the event that Tenant desires at any
time to assign this Lease or to sublet the Premises or any portion thereof,
Tenant shall submit to Landlord, in writing, at least thirty (30) days prior to
the proposed effective date of the assignment or sublease: (i) a Notice of
Intention to Assign or Sublease, setting forth the proposed effective date,
which shall be no less than thirty (30) nor more than ninety (90) days after the
sending of such notice; (ii) the name of the proposed subtenant or assignee;
(iii) the nature of the proposed subtenant’s or assignee’s business to be
carried on in the Premises; (iv) the terms and provisions of the proposed
sublease or assignment; (v) a current audited financial statement of the
proposed subtenant or assignee; and (vi) such additional information concerning
the proposed assignment or sublease and proposed assignee or sublessee as the
Landlord may reasonably request. Tenant shall pay Landlord a handling fee of
$500.00 to process any sublet or assignment request and shall reimburse Landlord
for reasonable attorney fees incurred by Landlord.
 
 
11

 
 
9.3. Intentionally Omitted.
 
9.4. Assignment or Sublease Profit. In the event of any assignment or sublease
of all or any portion of the Premises, having first been approved by Landlord,
where the rental reserved in the assignment or sublease exceeds the rental or
prorata portion of the rental, as the case may be, for such space reserved in
the Lease, Tenant shall pay Landlord monthly, as Rent, at the same time as the
monthly installments of Annual Minimum Rent required hereunder, fifty percent
(50%) of the excess of the rental reserved in the assignment or sublease over
the rental reserved in this Lease applicable to the assigned or subleased space,
after the deduction of reasonable transaction costs incurred by Tenant.
 
9.5. Permission for Tenant to Assign or Sublease. The granting of permission for
Tenant to assign or sublease the Premises on any one or more occasions shall not
constitute ipso facto waiver of the requirement imposed hereby that the written
consent of the Landlord be obtained for any subsequent or other assignment or
subletting, and the acceptance of rent checks and the negotiation of same, or
the acceptance of rent payments in any other fashion, from any assignee or
sublessee, whether or not Landlord had knowledge of the assignment or sublease
under which such assignee or sublessee claims, shall not constitute ipso facto
consent by Landlord to such assignment or sublease or constitute a waiver of the
restrictions upon assignment and subletting imposed in this section.
 
9.6. Affiliated Transfers. Notwithstanding the foregoing, Tenant may, without
the consent of Landlord, assign or otherwise transfer in any manner its rights
and obligations under this Lease: (1) to Tenant’s parent, subsidiary or
affiliated entity, (2) in connection with any merger, acquisition or
consolidation involving Tenant or the sale, transfer or other disposition of all
or substantially all of Tenant’s assets (collectively, “Affiliated Transfer”).
No assignment by Tenant will relieve Tenant of its liabilities or obligations
under this Lease, provided that if Landlord and the assignee materially modify
Tenant’s obligations under this Lease without Tenant’s consent, Tenant will not
be liable for any obligations arising from any such material modification. For
the avoidance of doubt, if Tenant is an entity whose stock or other ownership
interests are publicly traded, the transfer of such stock or ownership interests
is not, and will not be deemed to be, an assignment of this Lease, or if Tenant
is ever privately held, the sale by Tenant of its stock or other ownership
interests in a public offering of such stock or interests is not intended and
will not be deemed an assignment of this Lease.
 
10. Assumption of Risk, Indemnification and Hold Harmless.
 
10.1. Tenant agrees to be responsible for, to indemnify, defend, protect and
save Landlord and its agents, servants and employees harmless against and from
any and all loss, including without limitation all liabilities, damages, claims,
demands or expenses, including without limitation reasonable attorneys’ and
experts’ fees, incurred by Landlord and/or Landlord’s agents, servants and
employees arising out of or in connection with, and/or caused by: (i) Tenant’s
use of or the condition of the Premises or the conduct of its business or from
any activity, work or thing done, permitted or suffered by the Tenant in or
about the Premises; (ii) any breach or Default in the performance of any
obligations on Tenant’s part to be performed under the terms of this Lease; or
(iii) any act, neglect, fault or omission of the Tenant, or of its agents or
employees in connection with Tenant’s use of the Premises. Tenant upon notice
from Landlord shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord. Tenant hereby assumes all risk of damage to property
or injury to persons in, upon or about the Premises from any cause whatsoever,
except that which is caused by the failure of Landlord to observe any of the
terms and conditions of this Lease and such failure has persisted for an
unreasonable period of time after written notice from Tenant to Landlord of such
failure. The provisions of this Section 10.1 shall survive the expiration or
earlier termination of this Lease.
 
 
12

 
 
10.2. Landlord agrees to be responsible for, to indemnify, defend, protect and
save Tenant harmless from and against any and all loss, including without
limitation all liabilities, damages, claims, demands or expenses, including
without limitation reasonable attorneys’ and experts’ fees, arising out of,
incurred by Tenant and/or Tenant’s agents, servants and employees in connection
with, and/or caused by: (i) all claims arising from the gross negligence or
willful misconduct of Landlord or the Landlord Parties, with respect to the
Premises, Building and/or the Property; (ii) any environmental liability imposed
upon Tenant as a result of an act or omission of Landlord or the Landlord
Parties or arising out of the presence of Hazardous Materials which existed on,
under or about the Building or Property as of the Commencement Date; and (iii)
the breach of any warranty or covenant or the inaccuracy of any representation
of Landlord contained in this Lease. The provisions of this Section 10.2 shall
survive the expiration or earlier termination of this Lease.
 
11. Intentionally Omitted.
 
12. Environmental Provisions.
 
12.1. Asbestos Disclosure. Asbestos-containing materials may be present in
portions of the Premises, generally in the form of sprayed-on or troweled-on
coatings on structural members and ceilings, behind walls or inside finished
support columns. Asbestos previously was a common component of floor tiles. It
is important that asbestos-containing materials not be disturbed. Disturbed
asbestos particles when airborne pose a serious health risk. Prior to
undertaking any alterations, repairs or renovations to the Premises, Tenant
shall inform Landlord of its intent to do so in order that Landlord may confirm
that such alterations, repairs or renovations by Tenant shall not disturb
asbestos-containing materials. In the course of such alterations, repairs or
renovations, if asbestos-containing materials are present in the Premises,
Tenant shall adopt all reasonable measures to remove or encapsulate
asbestos-containing materials.
 
12.2. Hazardous Materials Provisions.
 
12.2.1. Hazardous Materials Covenants. Tenant shall at all times during the
Lease Term comply with the following requirements: (a) Tenant shall not cause,
permit or suffer any Hazardous Material (as hereafter defined) to be brought
upon, treated, kept, stored, disposed of, discharged, released, produced,
manufactured, generated, refined or used upon, about or beneath the Premises or
the Property by Tenant, its agents, employees, contractors, invitees or
licensees (collectively, “Tenant Parties”), except to the extent commonly used
in the day to day operation of the Premises by Tenant in compliance with all
Environmental Requirements (as hereafter defined). (b) Tenant agrees that all
operations or activities upon, or any use or occupancy of the Premises, or any
portion thereof, by Tenant or any Tenant Parties shall be in all respects in
compliance with all Environmental Requirements then governing or in any way
relating to the generation, handling, manufacturing, treatment, storage, use,
transportation, release, spillage, leakage, dumping, discharge or disposal of
any Hazardous Materials. (c) Tenant shall, at its sole costs and expense,
promptly take all actions required by any federal, state or local governmental
agency or political subdivision to mitigate Environmental Damages (as hereafter
defined) which arise directly or indirectly from or in connection with the
presence, suspected presence, release or suspected release of any Hazardous
Material in or into the air, soil, surface water or groundwater at, on, about,
under or within the Premises or Property, or any portion thereof, by Tenant or
Tenant Parties. Such actions shall include, if required by any such governmental
agency or political subdivision, but not be limited to, the investigation of the
environmental condition of the Premises, the Building or any portion of the
Property adversely affected by Tenant’s breach of any of the provisions of this
paragraph (the “Affected Property”), and the preparation of and performance of
any cleanup, remediation, containment, operation, maintenance, monitoring or
restoration work, whether on or off of the Affected Property. Tenant shall take
all actions required by any federal, state or local governmental agency or
political subdivision to restore the Affected Property to the condition existing
prior to the introduction of Hazardous Material upon, about or beneath the
Affected Property in accordance with the standard of remediation imposed by
Applicable Law. Tenant shall proceed continuously and diligently with such
investigatory and remedial actions, provided that in all cases such actions
shall be in accordance with all applicable requirements of governmental
entities. Any such actions shall be performed in a good, safe and workmanlike
manner by one or more contractors selected by Tenant, and approved in advance in
writing by Landlord, and under the supervision of a consulting engineer,
selected by Tenant and approved in advance in writing by Landlord, and shall
minimize any impact on the business conducted at the Property. Tenant shall pay
all costs in connection with such investigatory and remedial activities,
including but not limited to the charges of such contractor(s) and consulting
engineer, all power and utility costs, any and all taxes or fees that may be
applicable to such activities, and Landlord’s reasonable attorneys’ fees,
paralegals’ fees and costs incurred in connection with monitoring or review of
such investigatory and remedial activities. Tenant shall promptly provide to
Landlord copies of testing results and reports that are generated in connection
with the above-mentioned activities. Promptly upon completion of such
investigation and remediation, Tenant shall permanently seal or cap all
monitoring wells and test holes to industrial standards in compliance with
Applicable Laws, remove all associated equipment, and restore the Affected
Property to the maximum extent possible, which shall include, without
limitation, the repair of any surface damage, including paving, caused by such
investigation or remediation hereunder. (d) If Tenant shall become aware of or
receive notice or other communication concerning any actual, alleged, suspected
or threatened violation of Environmental Requirements, or liability of Tenant
for Environmental Damages in connection with the Premises or activities of any
person thereon, then Tenant shall deliver to Landlord, within ten (10) days of
the receipt of such notice or communication by Tenant, a written description of
said violation, liability, correcting information or actual or threatened event
or condition, together with copies of any documents evidencing same. Receipt of
such notice shall not be deemed to create any obligation on the part of Landlord
to defend or otherwise respond to any such notification. (e) Tenant shall
promptly provide to Landlord the results of any tests and copies of all
registration permits regarding any underground storage tanks located on the
Premises and Tenant shall comply with same. (f) In the event of any Default
arising under Section 12 of this Lease, Landlord shall have the right in its
sole and absolute discretion, but not the duty, to enter upon the Premises at
any reasonable time, at the expense of Tenant, to conduct an inspection thereof,
including invasive tests, and the activities conducted thereon to determine
compliance with all Environmental Requirements and the existence of any
Environmental Damages as a result of the condition of the Premises or any
surrounding properties and activities thereon. Tenant hereby grants to Landlord,
and the agents, employees, consultants and contractors of Landlord, the right to
enter upon the Premises and to perform such tests thereon or therein as are
necessary to conduct such reviews and investigations in accordance with the
preceding sentence. Landlord shall use its best efforts to minimize interference
with the business of Tenant and to restore the Premises to its previous
condition, but Landlord shall not be liable for any interference caused thereby
or any failure to restore if Landlord reasonably determines that it is not
economically practicable.
 
 
13

 
 
12.2.2. Hazardous Materials Definitions. The following terms shall have the
meanings ascribed to them: (a) “Environmental Damages” means all claims,
judgments, damages (including, without limitation, punitive damages), losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses of investigation and defense of any claim, whether or not
such is ultimately defeated, and of any settlement or judgment, of whatever kind
or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, including without limitation, reasonable attorneys’ fees and
paralegals’ fees and disbursements and consultants’ fees, any of which are
incurred at any time during or after the Lease Term directly from or in
connection with the presence, suspected presence, release or suspected release
of any Hazardous Material in or into the air, soil, surface water or groundwater
at, on, about, under or within the Premises, Building or Property, or any
portion thereof, or any surrounding properties, by Tenant or Tenant Parties and
including, without limitation: (i) Damages for personal injury, or injury to the
Premises, Building or Property or natural resources occurring upon or off of the
Property, foreseeable or unforeseeable, including, without limitation, lost
profits, consequential damages, the cost of demolition and rebuilding of any
improvements on the Property, interest and penalties including but not limited
to claims brought by or on behalf of employees of Tenant, with respect to which
Tenant waives, for the benefit of Landlord only, any immunity to which Tenant
may be entitled under any industrial or worker’s compensation laws; (ii)
diminution in the value of the Property or any part thereof, and damages for the
loss of or restriction on the use of or adverse impact on the marketing of
rentable or usable space or of any amenity of the Property; (iii) reasonable
fees incurred for the services of attorneys, consultants, contractors, experts,
laboratories and all other costs incurred in connection with the investigation,
cleanup or remediation of such Hazardous materials or violation of Environmental
Requirements including, but not limited to, the performance of any cleanup,
remedial, removal, abatement, containment, closure, restoration or monitoring
work required by any federal, state or local governmental agency or political
subdivision, or reasonably necessary to restore the Affected Property in
accordance with the standard of remediation imposed by applicable law or
otherwise expended in connection with such conditions, and including, without
limitation, any attorneys’ fees, paralegals’ fees and costs incurred in
enforcing this Lease or collecting any sums due hereunder; and (iv) liability to
any person or entity to indemnify such person or entity for costs expended in
connection with items described in subpart (iii) next above. (b) “Environmental
Requirements” means all applicable present and future statutes, regulations,
rules, ordinances, codes, licenses, permits, orders, approvals, plans,
authorizations, concessions, franchises and similar items, of all governmental
agencies, departments, commissions, boards, bureaus or instrumentalities of the
United States, states and political subdivisions thereof and all applicable
judicial and administrative and regulatory decrees, judgments and orders
relating to the protection of human health or the environment including, without
limitation: (i) all requirements, including but not limited to, those pertaining
to reporting, licensing, permitting, investigation and remediation of emissions,
discharges, releases or threatened releases of Hazardous Materials, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials; and (ii) all requirements
pertaining to the protection of the health and safety of employees or the
public. (c) “Hazardous Materials” means any substance: (i) the presence of which
requires investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or (ii) which is or
becomes defined as a “hazardous waste” or “hazardous substance” or “pollutant”
or “contaminant” under any federal, state or local statute, regulation, rule, or
ordinance or amendments thereto including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. Section 9601 et
seq.) or the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et
seq.); or (iii) which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any State of the United States,
or any political subdivision thereof; or (iv) the presence of which on the
Property causes or threatens to cause a nuisance upon the Property or to
adjacent properties or poses or threatens to pose a hazard to the Property or
the health or safety of persons on or about the Property; or (v) which contains,
without limitation, gasoline, diesel fuel or other petroleum hydrocarbons or
volatile organic compounds; or (vi) which contains, without limitation,
polychlorinated biphenyls (PCB’s) or asbestos or asbestos-containing materials
or urea formaldehyde foam insulation; or (vii) which contains or consists of,
without limitation, radon gas.
 
 
14

 
 
12.2.3. Representations and Warranties in Regard to Hazardous Materials. Tenant
represents and warrants as follows: (a) Tenant shall obtain any and all permits,
licenses and other authorizations which may be required under all Environmental
Requirements, including laws relating to emissions, discharges, release or
threatened releases of Hazardous Materials into the environment (including
ambient air, surface water, ground water or land) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials; (b) Tenant shall not construct,
place, deposit, store, dispose of nor locate on the Premises or the Property,
any PCB’s, transformers, capacitors, ballasts, or other equipment which contains
dielectric fluid containing PCB’s, or any asbestos or asbestos-containing
materials or any insulation material containing urea formaldehyde or any radon
gas. Landlord represents and warrants that, to the best of Landlord’s actual
knowledge and without duty of inquiry, Landlord, as of the Lease Date, has no
knowledge of (x) the presence of any Hazardous Materials at, on or under the
Building or the Property; or (y) the violation of any Environmental Requirements
in connection with the Building and/or the Property.
 
12.2.4. Indemnification. Subject to the terms of Section 10, Tenant agrees to
indemnify, reimburse, defend, exonerate, pay and hold harmless: (a) Landlord,
its affiliates and any other person or entity which holds or which may hereafter
have an interest in this Lease; and (b) the directors, officers, shareholders,
partners, employees and agents of Landlord and any other person or entity which
has or which may hereafter hold an interest in this Lease, from and against any
and all Environmental Damages arising in any manner whatsoever out of the
violation of or non-compliance with any Environmental Requirements by Tenant or
the Tenant Parties, or the breach of any warranty or covenant or the inaccuracy
of any representation of Tenant contained in this Lease.
 
12.2.5. Survival. Each of the covenants, representations and warranties of
Tenant contained in this Section 12 of this Lease shall survive the termination
or earlier expiration of this Lease. Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant acknowledge and agree that Tenant
shall not be liable for Environmental Damages or any violation of Environmental
Requirements in connection with the Premises, Building and/or the Property
arising or occurring prior to the Commencement Date.
 
12.3. Radon Disclosure. RADON GAS: Radon is a naturally occurring radioactive
gas that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from the Tenant’s County Public Health Unit.
 
 
15

 
 
13. Americans with Disabilities Act. Landlord and Tenant acknowledge that the
Americans with Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended from time to time (collectively referred to herein as the “ADA”)
establish requirements under Title III of the ADA (“Title III”) pertaining to
business operations, accessibility and barrier removal, and that such
requirements may be unclear and may or may not apply to the Premises, Building
or the Property depending upon, among other things: (i) whether Tenant’s
business operations are deemed a “place of public accommodation” or a
“commercial facility”, (ii) whether compliance with such requirements is
“readily achievable” or “technically infeasible”, and (iii) whether a given
alternative affects a “primary function area” or triggers so-called “path of
travel” requirements. Landlord and Tenant acknowledge and agree that Tenant has
been provided an opportunity to inspect the Premises, the Building and Property
sufficient to determine whether or not the Premises, Building and Property in
their condition current as of the Lease Date deviate in any manner from the ADA
Accessibility Guidelines (“ADAAG”) or any other requirements under the ADA
pertaining to the accessibility of the Premises, Building or Property. Tenant
further acknowledges and agrees that except as may otherwise be specifically
provided herein, Tenant accepts the Premises, Building and Property in “as is”
condition and agrees that Landlord makes no representation or warranty as to
whether the Premises, Building or Property conform to the requirements of the
ADAAG or any other requirements under the ADA pertaining to the accessibility of
the Premises, Building or Property. If Landlord’s Work is to be performed
pursuant to this Lease, Tenant has reviewed the plans and specifications for the
Landlord’s Work and has independently determined that such plans and
specifications are in conformance with ADAAG and any other requirements of the
ADA and all other laws, rules and regulations applicable to the Landlord’s Work.
Tenant further acknowledges and agrees that to the extent that Landlord
prepared, reviewed or approved any of those plans and specifications, such
action shall in no event be deemed any representation or warranty that the same
comply with any requirements of the ADA. Notwithstanding anything to the
contrary in this Lease, Landlord and Tenant agree to allocate responsibility for
Title III compliance as follows: (a) Tenant shall be responsible for all Title
III compliance (other than “path of travel” requirements which shall be
addressed as provided in (b) next below) and costs in connection with the
Premises, including structural work, if any, and including any leasehold
improvements or other work to be performed in the Premises under or in
connection with this Lease (other than Landlord’s Work), and (b) Landlord shall
perform, and Tenant shall be responsible for the cost of, any so-called Title
III “path-of-travel” requirements triggered by any construction activities or
alterations in the Premises (other than if so triggered by Landlord’s Work); the
intent for the foregoing sentence being that any and all Title III compliance
issues (and the costs and expenses associated therewith) arising in connection
with Landlord’s Work shall be borne solely by Landlord. Except as set forth
above with respect to Landlord’s Title III obligations, Tenant shall be solely
responsible for all other requirements under the ADA relating to the Tenant or
any affiliates or persons or entities related to the Tenant or the Premises,
including, without limitation, requirements under Title I of the ADA pertaining
to Tenant’s employees.
 
 
16

 
 
14. Destruction and Condemnation.
 
14.1. Fire or Other Casualty. In the event of (i) a partial destruction of the
Premises or the Building during the Lease Term which requires repairs to either
the Premises or the Building, or (ii) the Premises or the Building being
declared unsafe or unfit for occupancy by any authorized public authority for
any reason other than Tenant’s act, use or occupation, which declaration
requires repairs to either the Premises or Building, Landlord will determine
whether to make repairs and notify Tenant within thirty (30) days thereof, but
such partial destruction shall in no way serve to annul or void this Lease,
except that Tenant shall be entitled to a proportionate reduction of Rent from
the date of such fire or casualty through the date Landlord completes the
repairs (if Landlord elects to make such repairs). The proportionate reduction
is to be based upon the extent to which the making of repairs shall interfere
with the business carried on by Tenant in the Premises. In the event that
Landlord elects not to make repairs or repairs cannot be made within forty-five
(45) days after Landlord notifies Tenant of Landlord election to make such
repairs, either party may terminate this Lease upon ten (10) days’ written
notice. A total destruction, including any destruction required by any
authorized governmental authority, of either the Premises or the Building shall
automatically terminate this Lease, in which event the Security Deposit shall be
promptly returned to Tenant and both parties shall be released of any further
obligations hereunder. Landlord shall not be required to repair any property
installed in the Premises by Tenant nor to repair any portion of the Premises
for which insurance proceeds are not paid to Landlord. Tenant waives any right
under applicable laws inconsistent with this paragraph. Nothing herein shall
authorize abatement or reduction of rent because of total or partial destruction
arising out of the negligent or willful acts of omission or commission by
Tenant.
 
14.2. Condemnation. If any part of the Premises shall be taken or condemned for
a public or quasi-public use, and a part thereof remains which is suitable for
occupation hereunder, this Lease shall, as to the part so taken, terminate as of
the date title shall vest in a condemnor, and the Rent payable hereunder shall
be adjusted so that the Tenant shall be required to pay for the remainder of the
Term only such portion of such Rent as the number of square feet in the part
remaining after the condemnation bears to the number of square feet in the
entire Premises at the date of condemnation; but, in such event, Landlord shall
have the option to terminate this Lease as of the date when title to the part so
condemned vests in a condemnor. If all or any part of the Premises shall be
taken or condemned so that there does not remain a portion suitable for
occupation, or all or any part of the Property shall be taken or condemned such
that Tenant’s access to the Premises and/or parking is materially and adversely
affected, this Lease shall thereupon terminate, the Security Deposit shall be
promptly returned to Tenant and both parties shall be released of any further
obligations hereunder. If all or a part of the Premises and/or Property be taken
or condemned, all compensation awarded upon such condemnation or taking shall go
to the Landlord and the Tenant shall have no claim thereto, and the Tenant
hereby irrevocably assigns and transfers to the Landlord any right to
compensation or damages to which the Tenant may be entitled during the Term
hereof by reason of the condemnation of all, or a part, of the Premises, except
for any condemnation award, separate from Landlord’s award, for Tenant’s FF&E,
trade fixtures, moving expenses, and the unamortized cost of any improvements or
alterations to the Premises made by and paid for by Tenant.
 
 
17

 
 
15. Defaults and Remedies.
 
15.1. Events of Default. The following events shall be deemed to be events of
default by Tenant under this Lease (each, a “Default”): (i) Tenant shall fail to
pay any Rent or any other sums of money due hereunder and such failure shall
continue for a period of seven (7) days after Tenant receives written notice
from Landlord that date such sum is past due; (ii) Tenant shall fail to comply
with any provisions of this Lease or any other agreement between Landlord and
Tenant, all of which terms, provisions and covenants shall be deemed material
and Tenant fails to remedy such failure to comply within fifteen (15) days after
receipt of written notice thereof from Landlord specifying the failure (or such
additional period, if any, as may be reasonably required to cure the failure if
the failure reasonably cannot be cured within fifteen (15) day period, provided
Tenant commences to cure within fifteen (15) days after receipt of written
notice and thereafter diligently pursues such cure to completion but in no event
shall any such cure period be greater than a thirty (30) day period); (iii) the
leasehold hereunder demised shall be taken on execution or other process of law
in any action against Tenant; (iv) Tenant shall fail to promptly move into, take
possession of, and operate its business on the Premises when the Premises are
ready for occupancy or shall cease to do business in or abandon any substantial
portion of the Premises while also in Default of the payment of Rent; (v) Tenant
shall become insolvent or unable to pay its debts as they become due, or Tenant
notifies Landlord that it anticipates either condition; (vi) Tenant takes any
action to, or notifies Landlord that Tenant intends to file a petition under any
section or chapter of the United States Bankruptcy Code and rules and
regulations promulgated thereunder, or under any similar law or statute of the
United States or any state thereof, or a petition shall be filed against Tenant
under any such statute or Tenant or any creditor of Tenant notifies Landlord
that it knows such a petition will be filed or Tenant notifies Landlord that it
expects such a petition to be filed; (vii) a receiver or trustee shall be
appointed for Tenant’s leasehold interest in the Premises or for all or a
substantial part of the assets of Tenant.
 
15.2. Remedies. In the event of any Default or breach by Tenant as set forth in
Section 14.1 above past any applicable notice and cure period, then, in such
event, Landlord shall have the option to pursue any one or more of the following
remedies:
 
15.2.1. Landlord shall have the right to cancel and terminate this Lease and
dispossess Tenant.
 
15.2.2. Landlord shall have the right without terminating or canceling this
Lease to declare all amounts and rents due under this Lease for the remainder of
the existing Lease Term (or any applicable extension or renewal thereof) to be
immediately due and payable, and thereupon all rents and other charges due
hereunder to the end of the initial term, shall be accelerated, with all such
accelerated amounts to be reduced to their present value (based on a discount
rate equal to the WSJ Prime Rate).
 
15.2.3. Landlord may elect to enter and repossess the Premises and relet the
Premises for Tenant’s account, holding Tenant liable in damages for all
reasonable expenses incurred by Landlord in any such reletting and for any
difference between the amount of rent and other sums received from such
reletting and the amounts that are due and payable under the terms of this
Lease.
 
 
18

 
 
15.2.4. Landlord may enter upon the Premises or otherwise take any reasonable
actions necessary to cure Tenant’s failure to perform Tenant’s obligations under
the terms of this Lease. Tenant agrees to reimburse Landlord on demand for any
reasonable expenses which Landlord may incur in effecting compliance with
Tenant’s obligations under this Lease and Tenant further agrees that Landlord
shall not be liable for any damages resulting to the Tenant from such action,
other than any claims arising out of the gross negligence or willful misconduct
of Landlord and/or the Landlord Parties.
 
15.2.5. All such remedies of Landlord shall be cumulative, and, in addition,
Landlord may pursue any other remedies that may be permitted by law or in
equity. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of Default shall not be deemed or construed to be a
waiver of such Default.
 
15.2.6. In addition to the specific remedy or remedies elected by Landlord in
the event of Tenant’s Default, Landlord shall be entitled to recover from Tenant
all reasonable damages incurred by Landlord by reason of Tenant’s Default,
including but not limited to, the cost of recovering possession of the Premises;
expenses of reletting, including necessary renovations and alterations of the
Premises; and all court costs and reasonable attorneys’ fees and paralegals’
fees and other costs and expenses; and that portion of the leasing commission
paid by Landlord applicable to the unexpired term of this Lease. Unpaid
installments of Rent or other sums shall bear interest from the due date thereof
at the maximum lawful rate.
 
15.2.7. The remedies provided to Landlord shall be enforceable to the maximum
extent not prohibited by applicable law, and the unenforceability of any portion
hereof shall not thereby render unenforceable any other portion.
 
15.3. Abandonment of Premises. Landlord and Tenant agree that, for the purposes
of this Lease, abandonment of the Premises shall have occurred if (i) the
Landlord reasonably believes that the Tenant has been absent from the demised
premises for a period of thirty (30) consecutive days, and (ii) the Rent is not
current past any applicable notice and cure period and (iii) ten (10) days have
elapsed since service of a default notice in writing by Landlord upon Tenant
requiring payment of Rent or the possession of the Premises.
 
15.4. Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counter-claim brought by either of the parties hereto
against the other on any matter arising out of or in any way connected with this
Lease.
 
15.5. Holdover by Tenant. If Tenant should remain in possession of the Premises
after the expiration of the Lease Term, then such holding over shall be
construed as a tenancy at sufferance at 150% of the Annual Minimum Rent set
forth in Section 1.1. hereof, and subject to all other conditions, provisions
and obligations of this Lease insofar as the same are applicable to a tenancy at
sufferance.
 
 
19

 
 
15.6. Landlord’s Right to Cure Defaults. The Landlord may, but shall not be
obligated to, cure at any time, without notice, any Default by the Tenant under
this Lease; and, whenever the Landlord so elects, all costs and expenses
incurred by the Landlord in curing such Default, including, without limitation,
reasonable attorney’s fees, together with interest on the amount of costs and
expenses so incurred at the maximum lawful rate, shall be paid by the Tenant to
the Landlord on demand and shall be recoverable as Rent.
 
15.7. Waiver. The waiver by Landlord of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any other or
any subsequent or continuing breach of the same. The subsequent acceptance or
Rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rental so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.
 
15.8. Landlord’s Default. Landlord shall be deemed to be in default of this
Lease if Landlord fails to satisfy any of its obligations under this Lease and
does not cure its failure within thirty (30) days after receipt of written
notice thereof (or such additional period, if any, as may be reasonably required
to cure the failure if the failure reasonably cannot be cured within said thirty
(30) day period, provided Landlord commences to cure within thirty (30) days
after receipt of written notice and thereafter diligently pursues such cure to
completion). If Landlord fails to cure any such default as aforesaid, then, in
addition to all other rights and remedies available to Tenant at law or in
equity, Tenant may elect to cure Landlord’s default and invoice Landlord for the
reasonable costs and expenses incurred by Tenant in connection therewith.
 
16. Miscellaneous Provisions.
 
16.1. Notice. Any notice or demand from the Landlord to the Tenant or from the
Tenant to the Landlord shall be in writing and shall be deemed duly delivered if
mailed by certified mail, return receipt requested, addressed, if to the Tenant,
at the address of the Tenant or such other address as the Tenant shall have last
designated by written notice to the Landlord; if to the Landlord, at the address
of the Landlord or such other address as the Landlord shall have last designated
by written notice to the Tenant. Notices shall be deemed delivered when mailed
in the manner prescribed above.
 
16.2. Estoppel Certificate. Each party agrees that it will within ten (10) days
following written notice by the other party, execute, acknowledge and deliver to
the requesting party a statement in writing certifying that this Lease is
unmodified and in full force and effect, or setting forth any such
modifications, and the dates to which the Rent and all other payments due
hereunder from the Tenant have been paid, the amount of the Security Deposit
then remaining and the amount of any payments paid by Tenant in advance, and
stating whether or not, to the best knowledge of the party providing the
estoppel, the requesting party is in default in the performance of any covenant,
agreement or condition contained in this Lease and, if so, specifying each such
default. The failure of each party to execute, acknowledge and deliver to the
other a statement in accordance with the provisions of this Section after
delivery of a second notice to the non-requesting party and an additional ten
(10) days to deliver such statement to the requesting party will constitute a
breach of this Lease by the such party.
 
 
20

 
 
16.3. Applicable Law and Construction. The laws of the State of Florida shall
govern the validity, performance and enforcement of this Lease. The covenants
and undertakings contained herein are independent, not dependent covenants, and
the invalidity or unenforceability of any provision of this Lease shall not
affect or impair any other provision. All negotiations, considerations,
representations and understandings between the parties are incorporated into
this Lease. The headings of the several articles and sections contained herein
are for convenience and do not define, limit or construe the contents of such
articles or sections.
 
16.4. Cancellation. If the Landlord shall be unable to deliver the Premises,
Landlord shall notify Tenant of such fact, and upon such notice to Tenant, this
Lease shall cease and be deemed canceled as of that date. Upon any such
cancellation, this Lease shall be of no further force and effect and neither
party shall have any right or claim hereunder against the other, except that the
Landlord shall be required to return to the Tenant, upon such cancellation, the
Security Deposit and the monthly installment of the Rent as deposited upon
execution of this Lease. Tenant shall not be entitled to interest on such sum.
 
16.5. Subordination.
 
16.5.1. This Lease is subject and subordinate to any ground lease, mortgage,
deed of trust, or any other hypothecation for security now or hereafter placed
upon the Property, and to any and all advances on the security thereof, and to
all renewals, modifications, consolidations, replacements and extensions
thereof. In confirmation of such subordination, the Tenant shall promptly
execute any certificate that the Landlord may request. The Tenant hereby
constitutes and appoints the Landlord as the Tenant’s attorney-in-fact to
execute any such certificate or certificates for and on behalf of the Tenant if
Tenant fails to execute same within twenty (20) days after receipt of Landlord’s
written request therefor.
 
16.5.2. At the option of the Landlord, or any successor Landlord or the holder
of any mortgage affecting the Premises, the Tenant agrees that neither the
foreclosure of a mortgage affecting the Premises nor the institution of any
suit, action, summary or other proceeding against the Landlord herein, or any
successor Landlord, or any foreclosure proceeding brought by the holder of any
such mortgage to recover possession of the Property shall, by operation of law
or otherwise, result in the cancellation or termination of this Lease, and upon
the request of Landlord, any successor Landlord or the holder of such mortgage,
Tenant covenants and agrees to execute an instrument in writing satisfactory to
Landlord, successor Landlord, or to the holder of such mortgage, or to the
purchaser of the mortgaged premises in foreclosure, whereby Tenant attorns to
such successor in interest; provided, however, that such instrument also
contains language stating that Tenant’s possession of the Premises shall not be
disturbed, Tenant shall not be deprived of Tenant’s rights under the Lease, and
Tenant’s obligations under the Lease shall not increase. No mortgagee or
purchaser at foreclosure sale shall be liable to Tenant or subject to off sets
or defenses arising as a result of acts or omissions of a prior Landlord.
 
 
21

 
 
16.6. Landlord’s Liability. The liability under this Lease of Landlord shall be
limited to its interest in the Building of which the Premises are a part; and
Tenant, its successors and assigns, hereby waive all rights to proceed
individually against Landlord or any of Landlord’s partners, officers, directors
or shareholders. The term “Landlord”, as used in this Section, shall mean only
the owner or owners at the time in question of the fee simple title to the
Property, and in the event of any transfer of such title or interest Landlord
(and in case of any subsequent transfers, the then grantor) shall be relieved
from and after the date of such transfer of all liability with respect to
Landlord’s obligations under this Lease, provided that any funds in the hands of
Landlord (or then grantor at the time of such transfer) in which Tenant has an
interest, shall be delivered to the grantee. The obligations to be performed by
Landlord shall, subject to the foregoing, be binding on Landlord’s successors
and assigns only during their respective periods of ownership, and no successor
Landlord shall have liability to Tenant with respect to defaults hereunder
occasioned by the acts or omissions of any predecessor Landlord.
 
16.7. No Oral Changes. This Lease shall not be changed or terminated orally, but
only upon an agreement in writing signed by the parties hereto.
 
16.8. No Representation by Landlord. The Landlord and the Landlord’s agents have
made no representations, warranties or promises with respect to the Premises,
Building or Property, except as herein expressly set forth. This Lease
specifically supersedes any prior written or oral communications between
Landlord and Tenant or any of their agents.
 
16.9. Parking. The Tenant shall be entitled to park in common with other tenants
of the Property. Tenant is allocated 5 unreserved parking spaces per 1,000
square feet of rentable area of the Premises (the “Parking Ratio”). Tenant
agrees not to overburden the parking facilities and agrees to cooperate with
Landlord and other tenants in the use of the parking facilities. Landlord
reserves the right, in its commercially reasonable discretion, to allocate
parking spaces among Tenant and other tenants of the Property, or to assign
parking; provided, however, that in no such event shall Tenant’s Parking Ratio
be decreased as a result thereof.
 
16.10. Recording of Lease. Neither this Lease nor any memorandum or notice
hereof shall be recorded by Tenant. However, it may be recorded by Landlord at
Landlord’s option. If this Lease, or any memorandum or notice hereof is recorded
by the Tenant without Landlord’s prior written consent, such recordation may be
declared by Landlord as a material event of default by Tenant hereunder.
 
16.11. Notice to Mortgagee and Opportunity to Cure. Tenant agrees to give any
mortgagee(s) of the Property, by certified mail, a copy of any Notice of Default
served upon the Landlord, provided that prior to such Notice, Tenant has been
notified in writing (by way of Notice of Assignment of Rents and Leases, or
otherwise), of the addresses of such mortgagee(s). Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the mortgagee(s) shall have an additional thirty (30) days
within which to cure such default, or if such default cannot be cured within
that time, then such additional time as may be necessary if within such thirty
(30) days the mortgagee(s) has commenced and is diligently pursuing the remedies
necessary to cure such default (including, but not limited to, commencement of
foreclosure proceedings, if necessary to effect such cure), in which event this
Lease shall not be terminated while such remedies are being so diligently
pursued.
 
 
22

 
 
16.12. Relocation of Tenant. Landlord, at its sole expense, on at least one
hundred eighty (180) days prior written notice, may require Tenant to move from
the Premises to another suite in the Building of comparable size and décor in
order to permit Landlord to consolidate the Premises with other adjoining space
or to be leased to another tenant in or coming into the Building. In the event
of any such relocation, Landlord will pay all expenses of preparing and
decorating the new premises so that they will be substantially similar to the
Premises, and Landlord shall also pay the expense of moving Tenant’s furniture
and equipment to the relocated premises and actual out of pocket costs incurred
by Tenant in changing Tenant’s stationary, website and other printed marketing
material to reflect the relocated premises. Occupancy of the relocated Premises
shall be under and pursuant to the terms of this Lease; provided, however, that
Tenant’s Annual Minimum Rent and Additional Rent at the relocation premises
shall not increase as a result of such relocation.
 
16.13. Joint Obligation. If there is more than one party or person executing
this Lease as Tenant, the obligations hereunder imposed upon Tenant shall be
joint and several among all parties or persons executing this Lease as Tenant.
 
16.14. Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.
 
17. Brokerage Commission. Each party represents and warrants to the other that
it has dealt with no broker, agent, or other person representing in connection
with this Lease other than Coughlin Commercial (“Tenant Broker”), and Landlord’s
broker, Tower Realty Partners, Inc. (“Landlord Broker”), and each party shall
indemnify and hold the other harmless from and against any and all claims by any
other broker, agent, or other person claiming a commission or other form of
compensation by virtue of having dealt with the indemnifying party in connection
with the negotiation and execution of this Lease, including all costs, expenses
and liabilities incurred by the indemnified party in connection with any such
claim, including, without limitation, attorneys’ fees and expenses. Tenant
Broker and Landlord Broker will be compensated by Landlord through a separate
agreement for any fee or commission that may be due and payable to Tenant Broker
or Landlord Broker by virtue of its involvement in this Lease and Landlord shall
indemnify Tenant from any claims by Tenant Broker and/or Landlord Broker in
connection with Landlord’s failure to pay any fees or commissions owed to Tenant
Broker and/or Landlord Broker in connection with this Lease.
 
17.1. Landlord’s Lien. Landlord hereby waives and releases any liens which
Landlord may have against Tenant’s owned or leased personal property, trade
fixtures or equipment or against Tenant’s merchandise, cash or accounts
receivable, whether such lien is statutory, constitutional or contractual, or
arises out of operation of law or otherwise. Upon Tenant’s request, Landlord
shall promptly execute such documents and instruments as Tenant may reasonably
request to confirm and further evidence and effect the provisions of this
Section 17.1.
 
 
23

 
 
17.2. Quiet Possession. Upon Tenant paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire Lease Term.
 
17.3. Force Majeure. In the event that either Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of weather-related delays, strikes, lock-outs, labor
troubles, inability to procure labor, inability to procure materials or
equipment or reasonable substitutes therefore, failure of power, fire or other
casualty, restrictive government laws or regulations, judicial orders, enemy or
hostile government actions, riots, insurrection or other civil commotions, war
or other reason of a like nature not at the fault of the party delayed in
performing any act as required under the terms of this Lease (“Force Majeure”),
then performance of such act shall be excused for the period of delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay.
 
17.4. Addendum. See Exhibit G attached hereto and fully incorporated herein (the
“Addendum”) for special provisions relating to this Lease. In the event any
provision of the Addendum conflicts with other provisions of this Lease, the
conflicting provision of the Addendum shall control, but only to the extent of
such conflict.
 
IN WITNESS WHEREOF, the Landlord and the Tenant have hereunto executed this
Lease as of the day and year first above written. Individuals signing on behalf
of an entity warrant that they have the authority to bind that entity. This
Lease shall be binding upon the undersigned, and the successors, heirs,
executors and administrators of the undersigned, and shall inure to the benefit
of the Landlord and Tenant, and their respective successors and assigns.
 
 
24

 
 
Signed, sealed and delivered
In the presence of:
 
/s/ Cori Hayes                               

Print Name: Cori Hayes                                                       
 
 
/s/ Kelsey Hamilton                                                  
Print Name: Kelsey Hamilton                               

 
LANDLORD:
CIO UNIVERSITY TECH, LLC, a Delaware limited liability company
 
By: /s/ James
Farrar                                                                              
Printed Name: James
Farrar                                                                              
Date: April 20,
2018                                                                              
 
 
Signed, sealed and delivered
In the presence of:
 
WITNESS:
 
/s/ Alan Symmons                                   

Print Name: Alan Symmons                             

 
 
/s/ Dorothy M Cipolla                    

Print Name: Dorothy M Cipolla                       

TENANT:
LIGHTPATH TECHNOLOGIES, INC., a Delaware corporation
 
 
 
By: /s/ J. James
Gaynor                                                                              
Printed Name: J. James Gaynor                                               

Date: April 20,
2018                                                                              

 
 
25

 

 
EXHIBIT “A”
 
Site Plan
 
[lpth_10-1000.jpg]
 
 
 
Landlord _jf_____
 
Tenant __jg______
 
26

 
 
EXHIBIT “B”
 
Landlord’s Work
 
This Exhibit B is attached to and made a part of that certain Lease Agreement
dated as of March ___, 2018 (the “Lease”) between CIO UNIVERSITY TECH, LLC, a
Delaware limited liability company (“Landlord”) and LIGHTPATH TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”).
 
1. Authorized Representatives. Tenant designates Robert Kalinowski (“Tenant’s
Authorized Representative”) as the person authorized to approve in writing all
plans, drawings, specifications, change orders, charges and approvals pursuant
to this Exhibit (and the act of either of the aforenamed persons shall be
sufficient to bind Tenant). Tenant may designate a substitute Tenant’s
Authorized Representative by written notice to Landlord. Landlord shall not be
obligated to respond to any instructions, approvals, changes, or other
communications from anyone claiming to act on Tenant’s behalf other than
Tenant’s Authorized Representative. All referenced in this Exhibit to actions
taken, approvals granted, or submissions made by Tenant shall mean that such
actions, approvals or submissions have been taken, granted or made, in writing,
by Tenant’s authorized Representative acting for Tenant.
 
2. Landlord’s Work. Landlord shall complete the Landlord’s Work agreed upon by
Landlord and Tenant pursuant to Section 3.1 of the Lease. Landlord’s Work shall
be done using building standard materials (unless otherwise specified in the
approved Space Plan), in a good, workmanlike, lawful and lien-free manner, and
in compliance with all applicable laws, including, without limitation, the
Americans with Disabilities Act, and Landlord represents and warrants to Tenant
that the Premises shall comply with all applicable laws as of the Commencement
Date. Landlord shall not deviate from the approved Space Plan without Tenant’s
prior written consent, which consent may be withheld in Tenant’s sole and
absolute discretion.
 
3. Tenant’s Work. Tenant shall, at its own expense be responsible for installing
all low voltage wiring and devices, including, without limitation, alarm,
security, local access, data, and telephone cabling (collectively, “Tenant’s
Work”). Subject to Tenant complying with the insurance requirements set forth in
the Lease and provided Tenant does not interfere with Landlord’s construction of
the Landlord’s Work, Tenant shall be granted access to the Premises prior to the
Commencement Date for the sole purpose of completing the Tenant’s Work and
installing Tenant’s desired furniture, fixtures and equipment; provided,
however, that Tenant’s access for the performance of Tenant’s Work and
installation of Tenant’s furniture, fixtures and equipment shall not be deemed
to be Tenant’s acceptance or possession of the Premises.
 
4. Architect and Engineers. Landlord shall engage its architect and engineer as
needed to prepare final plans and specifications based on the approved
Preliminary Space Plan. Landlord shall engage the general contractor for the
construction of the Landlord’s Work (the “Contractor”). Landlord shall, as part
of the TI Contribution, engage its own architect for space planning services.
 
 
Landlord _jf_____
 
Tenant __jg______
 
27

 
 
5. TI Contribution. Landlord shall provide an allowance toward the cost of
design and construction of the Landlord’s Work (other than the Renovations which
shall be performed at Landlord’s sole cost and expense) in the amount of
Twenty-Five and 0/100 Dollars ($25.00) per rentable square foot of the Premises
(containing 12,378 square feet), for a total of Three Hundred Nine Thousand Four
Hundred Fifty and 0/100 Dollars ($309,450.00) (the "TI Contribution").
 
6. Improvements Allowance. Landlord shall pay the costs of the construction and
planning of the Landlord’s Work (other than the Renovations) from the TI
Contribution with Tenant being responsible to reimburse Landlord for (i) any
costs in excess thereof; or (ii) the costs of any upgrades thereto; provided
that Tenant has requested or approved such excess costs or upgrades in writing
(together the “Excess TI Contribution”). Tenant’s reimbursement to Landlord of
the Excess TI Contribution shall be paid on or before thirty (30) days following
Landlord’s delivery of an invoice or invoices to Tenant evidencing said amounts.
Notwithstanding the foregoing, Landlord may deliver invoices to Tenant as the
Landlord’s Work progresses and shall not be required to wait for Substantial
Completion of Landlord’s Work prior to delivering an invoice for the Excess TI
Contribution. All hard and soft construction costs shall be paid from the TI
Contribution and Landlord shall charge a three percent (3%) construction
management fee to be paid from the TI Contribution. In the event that the final
cost of the Landlord’s Work is less than the TI Contribution, the amount by
which the TI Contribution exceeds the final cost of the Landlord’s Work (the
“Remaining Allowance”) shall be applied in whole to reduce the Tenant’s
obligation for Monthly Minimum Rent commencing on the Commencement Date and
continuing thereafter until the Remaining Allowance has been fully applied. The
Remaining Allowance as applied to Monthly Minimum Rent shall be applied in whole
and shall not be divided and used over the Term of the Lease.
 
7. Change Orders. Tenant may request changes or additions to the final scope of
work after the final scope of work has been prepared, reviewed, and approved by
Tenant and Landlord (each a “Tenant Change Order”); provided, however, any such
Tenant Change Order shall require Landlord’s consent, which shall not be
unreasonably withheld, conditioned, or delayed, and such Tenant Change Order
shall be signed by both Landlord and Tenant in order for such Tenant Change
Order to be effective. Landlord may not make any substitutions without Tenant’s
prior written consent, which shall not be unreasonably withheld, conditioned, or
delayed’ provided, however, that if Tenant withholds its approval, any delay in
obtaining and incorporating the originally specified materials (and any
consequent delay in completing other work that appropriately must follow
incorporation of such delay materials into the Landlord’s Work) shall be deemed
a Tenant Delay.
 
(a)
Except as provided in Paragraph 7(b) below, Landlord’s Work shall be deemed to
be Substantially Completed as set forth in Section 8 below;
 
 
Landlord _jf_____
 
Tenant __jg______
 
28

 
 
(b)
Notwithstanding the foregoing, if Landlord shall be delayed in completing
Landlord’s Work as a result of: (i) Tenant’s failure to comply with any
deadlines or in the submission of plans, drawings, specifications or other
information, or in approving any working drawings or estimates or in giving any
authorization or approval within the time frames set forth herein; (ii) Tenant’s
request for a Tenant Change Order; (iii) Tenant’s failure to pay when due any
portion of the Excess TI Contribution or any other sums for Landlord’s Work
payable by Tenant; (iv) Tenant’s request for materials, finishes or
installations as part of the Landlord’s Work which constitute long lead items,
provided Tenant is provided with prior written notice of long lead times; (v)
any delay in obtaining a building permit with respect to the Landlord’s Work
caused by the action or omission of Tenant; or (vi) the performance (or failure
thereof) of any work by any person or firm employed or retained by Tenant, then
for purposes of determining the date of Substantial Completion, the work and
materials to be provided by Landlord pursuant to this Exhibit “B” shall be
deemed to have been Substantially Completed on the date that they would have
been Substantially Completed if such delay or delays (each of which is referred
to herein as a “Tenant Delay”) had not occurred. Landlord agrees to use good
faith reasonable efforts to counter the effect of any Tenant Delay; however,
Landlord shall not be obligated to expend any additional amounts in such efforts
(e.g., by employing overtime labor) unless Tenant agrees in advance in writing
to bear any incremental cost associated with such efforts (whether or not such
efforts are ultimately successful).
 
8. Substantial Completion. “Substantial Completion” or “Substantially Completed”
shall mean that Landlord’s Work has been completed in conformity with the final
scope of work, except for minor details of mechanical adjustment, decoration and
finish which do not materially interfere with Tenant’s ability to use and occupy
the Premises for the purposes permitted hereunder and Landlord has obtained a
temporary or permanent certificate of occupancy.
 
9. Punch-list and Possession. Prior to the anticipated date of Substantial
Completion of Landlord’s Work, Landlord shall schedule a mutually agreeable time
with Tenant to inspect the Premises and prepare a punch-list setting forth any
defects or incomplete work. Tenant’s taking of possession of the Leased Premises
shall constitute Tenant’s acknowledgement that the Premises are in good
condition and that all work and materials are satisfactory, except as to any
items set forth in such punch-list. Landlord will use good faith effort to
correct and complete those defects and incomplete items described in such
punch-list within thirty (30) days.
 
10. Warranty. Landlord warrants that Landlord's Work shall be free from defects
in materials and workmanship for a period of one (1) year after the Commencement
Date. Landlord shall promptly correct any defects to Landlord's Work reported to
it within the one-year warranty period and the failure to do so shall be
considered a default hereunder.
 
 
Landlord _jf_____
 
Tenant __jg______
 
29

 
 
EXHIBIT “C”
 
Rules and Regulations
 
ACCIDENTS AND DAMAGES - In the event of accidental damage to the Premises,
Tenant should promptly notify the Landlord.
 
ADMITTANCE TO LEASED PREMISES - Property Management, maintenance, security,
janitorial and other service providers and agents authorized by the Landlord,
shall be allowed admittance to the Premises to accomplish their intended
assignments, subject to any other requirements in the Lease.
 
ADVERTISING MEDIUM - Tenant should not use any advertising medium, including
without limitation, flashing lights or search lights, which may be heard or
experienced outside of the Premises without the prior written consent of the
Landlord. Tenant is encouraged to use the name of the Property in all
advertising done within the geographical area in which the Property is located.
 
BICYCLES AND OTHER VEHICLES - Bicycles and other vehicles should not be
permitted inside the Building or on the sidewalk, and may only be permitted
outside in areas designated by Landlord.
 
COMMON AREA - The sidewalks, entries, passages, corridors, halls, lobbies,
stairways, elevators, and other common facilities of the Property shall be
controlled by Landlord, and should not be obstructed by Tenant or used for any
purposes other than ingress or egress to and from the Premises. Tenant should
not place any item in any of such locations, whether or not any such item
constitutes an obstruction, without the prior written consent of Landlord.
Landlord will have the right to remove any obstruction or any such item without
notice to Tenant and at the expense of Tenant.
 
DELIVERIES - All deliveries shall be made to the rear of the Premises unless
otherwise directed or approved in writing by the Landlord. The Tenant should
never permit or suffer any truck to park in the parking areas of the Property
designated for customers’ use. The Tenant should never permit any overnight
parking of any vehicle to occur on the Property.
 
EMERGENCY CONTACT PROCEDURES - Tenant should provide in a timely manner to
Landlord upon request name(s) of employees and/or agents to be contacted by
Landlord for emergency purposes whether during or after operating hours. Such
information should be kept current and accurate at all times by Tenant.
Emergency policies and procedures may be developed, issued and revised from time
to time by Landlord at Landlord’s discretion, which shall become an integral
part of these Rules and Regulations and the Lease to which they refer.
 
 
Landlord _jf_____
 
Tenant __jg______
 
30

 
 
EMPLOYEES AND VISITORS - Tenant will be responsible for all behavior and
adherence to all building Rules and Regulations by any of Tenant’s employees,
visitors and agents. Tenant agrees to conduct Tenant’s business consistent with
reputable business standards and practices.
 
EXCESSIVE NOISE AND ANIMALS - No animals, except seeing eye dogs, shall be
allowed in stores, offices, halls, corridors and elevators of the Property. No
person shall disturb the occupants of the Building or neighboring buildings by
the use of any radio or musical instrument or by making loud or improper noises.
Tenant will keep all mechanical apparatus free of vibration and noise which may
be transmitted beyond the confines of the Premises.
 
HAZARDOUS OPERATING AND ITEMS - Tenant shall not install or operate any steam or
gas engine or boiler, or carry on any mechanical business in the Premises
without Landlord’s prior written consent. The use of oil, gas or flammable
liquids for heating, lighting or any other purpose is prohibited. Explosives or
other articles deemed hazardous shall not be brought into the Building.
 
HOUSEKEEPING - Unless otherwise stated, the interior of the Premises is the
responsibility of each Tenant to maintain in a safe and clean matter. All
carpeting and tiled areas are to be cleaned periodically. The perimeter area of
the Premises space, which includes front and rear entrances and adjacent areas
should be kept neat and clean.
 
KEYS - If the need arises for the Tenant to change the lock for the Premises,
the re-keying should be coordinated and handled by the Property Manager.
 
MOVE IN/MOVE OUT - At the termination of the Lease, Landlord will inspect the
Premises to see that everything is in satisfactory condition. Any deficiencies,
excepting normal wear and tear, will be addressed as provided in the Lease.
 
ODORS - Tenant should not cause or permit objectionable odors to emanate or be
dispelled from the Premises.
 
OVERHEAD DOORS - All repairs, service and preventative maintenance are Tenant’s
responsibility.
 
PARKING - If the Tenant has customers or visitors who create an overload problem
with parking, the Tenant’s cooperation is expected in asking visitors to park in
specified areas.
 
RADIO AND TELEVISION - No aerials or satellite dishes shall be erected on the
roof of the Building or exterior walls of the Premises or Building, or on the
grounds of the Property without the prior written consent of the Landlord in
Landlord’s sole and absolute discretion. Any aerials or satellite dishes so
installed without such written consent shall be subject to removal without
notice at any time at the expense of Tenant and may, in Landlord’s discretion,
be deemed a material default of Tenant under the Lease.
 
 
Landlord _jf_____
 
Tenant __jg______
 
31

 
 
REFUSE - Dumpsters are provided for normal amounts of trash and waste as
experience has shown the Building to require. If Tenant’s business operation
generates excess trash, or a considerable amount of cardboard boxes, it will be
necessary for Tenant to arrange for an additional service or to pay the excess
cost if the arrangements are made by Landlord.
 
SECURITY - Security and maintenance personnel, as well as janitorial contractors
are not permitted to unlock premises for Tenant’s employees. All individual
security/burglar alarm systems should have the written consent of the Landlord.
 
SMOKING - Smoking is prohibited within the Premises and the interior of the
Building as well as in and around the entrances to the Premises and Building.
Tenant shall enforce this rule and the Florida Clean Indoor Air Act as to all
its employees, occupants and visitors.
 
SOLICITATION - Landlord reserves the right to restrict, control or prohibit
canvassing, soliciting and peddling within the Property.
 
USE OF WATER FIXTURES - Water closets and other water fixtures should not be
used for any purpose other than that for which they are intended, and any damage
resulting to them from misuse on the part of Tenant shall be paid for by Tenant.
 
WINDOWS - Window treatments (other than building standard window treatments)
visible from the exterior of the Premises shall require the prior written
approval of the Landlord.
 
Tenant agrees that Landlord may amend, modify, delete or add new and additional
reasonable rules and regulations for the use and care of the Premises, the
Building, the common areas and the Property (provided that the same do not
materially and adversely affect Tenant’s use of and/or access to the Premises,
the Building, the common areas, and/or the Property) and Tenant agrees to comply
with all such Rules and Regulations. Landlord shall promptly provide Tenant a
copy of any amendments or modifications to the Rules and Regulations.
 
 
Landlord _jf_____
 
Tenant __jg______
 
32

 
 
EXHIBIT “D”
 
Legal Description of Property
 
Block 3, Central Florida Research Park – Section I, according to the map or plat
thereof filed in Plat Book 12, Page 123, of the Public Records of Orange County,
Florida.
 
 
 
Landlord _jf_____
 
Tenant __jg______
 
33

 
 
EXHIBIT “E”
 
 
 
[Intentionally Omitted]
 
 
 
Landlord _jf_____
 
Tenant __jg______
 
34

 
 
EXHIBIT “F”
 
COMMENCEMENT DATE CONFIRMATION
 
 
 
DECLARATION BY LANDLORD AND TENANT AS TO DATE OF DELIVERY AND ACCEPTANCE OF
POSSESSION OF PREMISES
 
Attached to and made part of the Lease dated the ______ day of ____________,
2018, entered into and by CIO UNIVERSITY TECH, LLC, a Delaware limited liability
company, as Landlord and LIGHTPATH TECHNOLOGIES, INC., a Delaware corporation,
as Tenant for Suite 180 in the Building known as the University TechCenter,
Orlando, Florida.
 
Landlord and Tenant do hereby declare that possession of the Premises was
accepted by Tenant on the ______ day of ___________, 2018. The Premises required
to be constructed and finished by Landlord in accordance with the provisions of
the Lease have been satisfactorily completed by Landlord and accepted by Tenant.
The Lease is now in full force and effect, and as of the date hereof, Landlord
has fulfilled all of its obligations under the Lease.
 
The Lease Commencement Date is hereby established as __________________. The
Lease Expiration Date is ______________.
 
 
Landlord _jf_____
 
Tenant __jg______
 
35

 
 
 
AGREED AND ACCEPTED:
 
TENANT: LIGHTPATH TECHNOLOGIES, INC., a Delaware corporation
 
By:                                                                    

Signature

 
                                                                                
         

Printed Name
Title:                                                        
                                                  

 
                                                                               
               

 
Date:                                                         
                                                 

 
 
 
 
LANDLORD:                                 CIO UNIVERSITY TECH, LLC, a Delaware
limited liability company
 
By:                                                                    

Signature

 
                                                                                
         

Printed Name
Title:                                                        
                                                  

 
                                                                               
               

 
Date:                                                         
                                                 

 
 
 
 
 

 
 
Landlord _jf_____
 
Tenant __jg______
 
36

 
 
EXHIBIT “G”
 
Addendum
 
1. Adjustment of Annual Minimum Rent. The Annual Minimum Rent specified in
Section 1.1 hereof (and the monthly installment thereof) will be increased as
outlined below. Said increase shall become effective on each anniversary of the
Commencement Date or, if the Commencement Date falls on other than the first day
of a month, on each anniversary of the first complete month following the
Commencement Date and continuing until the day before the following Adjustment
Date (each such one year period being referred to herein as a “Lease Year.”)
 
Lease Year
Per Sq. Ft.*
Annual Minimum Rent*
Monthly Minimum Rent*
Year 1:
$18.00
$222,804.00
$18,567.00
Year 2:
$18.54
$229,488.12
$19,124.01
Year 3:
$19.10
$236,419.80
$19,701.65
Year 4:
$19.67
$243,475.26
$20,289.61

 
*Plus applicable state sales tax and Tenant’s Proportionate Share of Operating
Expenses.
 
2. Notwithstanding the schedule of Annual Minimum Rent set forth above,
following the Commencement Date Monthly Minimum Rent has been waived for the
first (1st) full month following the Commencement Date. This waiver provides a
“Rent Concession” to Tenant of $18,567.00 (based on a Monthly Minimum Rent of
$18,567.00). In the event of a Default by Tenant hereunder, that Tenant fails to
cure within any applicable notice and cure periods set forth in this Lease, then
in addition to all other damages and remedies herein provided and provided
Landlord terminates the Lease or obtains possession of the Premises, Landlord
shall be entitled to recover the entire dollar amount of such Rent Concession
theretofore granted to Tenant. Tenant shall pay Additional Rent and all sums
other than Monthly Minimum Rent accruing during the first (1st) full month
following the Commencement Date.
 
3. Landlord shall, at Landlord’s sole cost and expense, include Tenant’s name on
the lobby directory and shall provide Tenant directory signage at the directory
on the floor of the Premises.
 
4. Landlord shall, at Landlord’s expense, repair and or replace the HVAC units
servicing the Premises prior to the Commencement Date. While maintenance and
repair of the HVAC units are considered Operating Expenses under Section 4 of
the Lease, any replacement of the HVAC units serving the Building (subject to
Section 7.1.3 of the Lease) during the Lease Term shall be at Landlord’s sole
cost and expense and shall not be considered Operating Expenses.
 
 
Landlord _jf_____
 
Tenant __jg______
 
37

 
 
5. Extension Option. Tenant shall have the option to renew the Lease as to the
entire Premises for one period of five (5) years (a “Renewal Term”) at the then
current market rental rate for comparable space in similar office buildings in
the market where the Building is located taking into consideration all relevant
factors, including, without limitation, the amount, on a per square foot basis,
that a willing, comparable, non-equity tenant with a creditworthiness comparable
to Tenant would pay given appropriate consideration to market rental rates,
escalations, abatement provisions, free rent, if any, length of the Extension
Term, and the location and size of the Premises (the “Market Rate”). Tenant
shall exercise its renewal option by written notice to Landlord given not less
than nine (9) months prior to the Expiration Date of the Term of the Lease (the
“Renewal Notice”). The Market Rate shall be reasonably determined by agreement
between Landlord and Tenant and shall be used to establish the Annual Minimum
Rent for the first year of the Renewal Term. If Landlord and Tenant have not
agreed on the Market Rate within forty-five (45) days after Tenant gives the
Renewal Notice, then such exercise shall be automatically rescinded and the
Lease shall not be extended for the Renewal Term. Tenant may exercise its option
to renew and Tenant’s exercise of such option shall be effective only if, at the
time of Tenant’s exercise and at the commencement of the Renewal Term, the Lease
is in full force and effect and Tenant is not in default under the Lease beyond
any applicable cure period. Upon timely exercise of the renewal option and
mutual agreement on the Market Rate, the parties shall enter into an amendment
to the Lease to extend the Term for the Renewal Term. Landlord shall have no
obligation to improve the Premises or provide further TI Contribution as an
inducement to Tenant exercising the Renewal Term. The Annual Minimum Rent for
each year after the first year of the Extension Term then exercised shall be one
hundred three percent (103%) of the Annual Minimum Rent for the preceding year.
 
6. Controlling Agreement. All terms, covenants, obligations and conditions in
this Addendum which conflict with a like provision in this Lease shall be
controlling and supersede any like provision in the Lease.
 
 
 
 
Landlord _jf_____
 
Tenant __jg______
 
38
